 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 PATRICK K. O’BRIEN (CABN 292470)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7126
 7        FAX: (415) 436-7234
          Patrick.OBrien@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 3:19-CR-00387-WHO
                                                      )
14           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   MAURICE A. POWELL, JR.,                          )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On August 20, 2019, defendant Maurice A. Powell, Jr. was charged by indictment with being a
20 felon in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).

21           This matter came before the Court on September 10, 2019, for a detention hearing. The
22 defendant was present and represented by Amy Craig. Assistant United States Attorney Patrick O’Brien

23 appeared for the government. The government moved for detention, and the defendant opposed. At the

24 hearing, counsel submitted proffers and arguments regarding detention.

25           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on
26 the record, the Court finds by clear and convincing evidence that no condition or combination of

27 conditions will reasonably assure the safety of any other person or the community. Accordingly, the

28 defendant must be detained pending trial in this matter.

     [PROPOSED] DETENTION ORDER                      1                                             v. 11/01/2018
     3:19-CR-00387-WHO
 1          The present order supplements the Court’s findings and order at the detention hearing and serves

 2 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 3 Section 3142(i)(1). As further noted on the record, the Court makes the following findings as the bases

 4 for its conclusion: (1) the defendant has an extensive criminal history, including a 2019 California

 5 conviction for assault with a firearm, for which he received a 7-year prison sentence; (2) the defendant

 6 was on parole at the time of the offense charged here; (3) the defendant is an admitted gang member;

 7 and (4) the crime charged here involved a loaded firearm. These findings are made without prejudice to

 8 the defendant’s right to seek review of defendant’s detention, or file a motion for reconsideration if

 9 circumstances warrant it.

10          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

11          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

12 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

13 sentences or being held in custody pending appeal;

14          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

15 and

16          3.      On order of a court of the United States or on request of an attorney for the government,

17 the person in charge of the corrections facility in which the defendant is confined shall deliver the

18 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

19 court proceeding.

20          IT IS SO ORDERED.

21

22 DATED: 9/25/19                                                _____________________________
                                                                 HONORABLE JOSEPH C. SPERO
23
                                                                 United States Magistrate Judge
24

25

26

27

28

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     3:19-CR-00387-WHO
